                 Case 2:19-cv-01952-JDP Document 17 Filed 08/20/21 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8                                       UNITED STATES DISTRICT COURT
 9                                       EASTERN DISTRICT OF CALIFORNIA
10                                           SACRAMENTO DIVISION
11
                                                      )       Case No.: 2:19-cv-01952-JDP
12   COLLEEN YOUNG,                                   )
                                                      )       STIPULATION AND ORDER FOR AN
13                      Plaintiff,                    )       EXTENSION OF TIME
                                                      )
14        vs.                                         )       ECF No. 16
     KILOLO KIJAKAZI1,                                )
15   Commissioner of Social Security,                 )
                                                      )
16                                                    )
                        Defendant.                    )
17                                                    )
18
19            Pending the Court’s approval, IT IS HEREBY STIPULATED, by and between the
20   parties, through their respective counsel of record, that the time for Defendant to respond to
21   Plaintiff’s Opening Brief be extended thirty (30) days from August 23, 2021, up to and including
22   September 22, 2021. This is the parties’ second request for an extension, as the parties’
23   stipulated to extend Plaintiff’s Opening Brief (Dkt. 13).
24
25
26   1
       Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant
27   to Rule 25(d) of the Federal Rules of Civil Procedure, Kilolo Kijakazi should be substituted,
     therefore, for Andrew Saul as the defendant in this suit. No further action need be taken to
28   continue this suit by reason of the last sentence of section 205(g) of the Social Security Act, 42
     U.S.C. § 405(g).

     Stip. for Ext.; 2:19-cv-01952-JDP                    1
                 Case 2:19-cv-01952-JDP Document 17 Filed 08/20/21 Page 2 of 4



 1             There is good cause for this request because counsel for Defendant is one of 27 attorneys
 2   in the Region IX Office of the General Counsel who handles civil litigation involving the Social
 3   Security program in eight assigned jurisdictions in five states or territories. Since Plaintiff filed
 4   her brief on July 21, 2021 (Dkt. 15), the undersigned has filed seven merits briefs or stipulations
 5   for voluntary remand in district court cases. Due to ongoing high volumes of cases in
 6   jurisdictions that the Region IX Office of the General Counsel handles, some cases have been
 7   transferred to other regional offices to allow the redistribution of work within the Region IX
 8   Office of the General Counsel. Even with the redistribution, the undersigned has 17 district
 9   court briefs due over the next 30 days. An ordinary volume of district court merits briefs for the
10   undersigned would be five to seven briefs per month. As such, the current volume of merits
11   brief deadlines is two to three times what is normal. This case is one in which another regional
12   office will draft the brief, and the undersigned, as counsel of record and Special Assistant U.S.
13   Attorney in this jurisdiction, will review and finalize the brief for filing. As a result, the
14   undersigned requests this extension to coordinate the brief draft, and to review and finalize it for
15   filing.
16             In short, the undersigned has been diligently working through an unusual volume of
17   litigation, and requests additional time to manage the brief in this matter.
18             The parties further stipulate that the Court’s Scheduling Order shall be modified
19   accordingly.
20
21
22
23
24
25
26
27
28


     Stip. for Ext.; 2:19-cv-01952-JDP                  2
                 Case 2:19-cv-01952-JDP Document 17 Filed 08/20/21 Page 3 of 4



 1                                             Respectfully submitted,
 2
     Dated: August 17, 2021                    /s/ Jesse Kaplan*
 3                                             (*as authorized via e-mail on 8/17/21)
                                               JESSE KAPLAN
 4                                             Attorney for Plaintiff
 5
     DATED: August 17, 2021                    PHILLIP A. TALBERT
 6                                             Acting United States Attorney
                                               DEBORAH LEE STACHEL
 7                                             Regional Chief Counsel, Region IX
 8                                             Social Security Administration

 9
                                         By:   /s/ Marcelo Illarmo
10                                             MARCELO ILLARMO
11                                             Special Assistant U.S. Attorney
                                               Attorneys for Defendant
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Stip. for Ext.; 2:19-cv-01952-JDP            3
                 Case 2:19-cv-01952-JDP Document 17 Filed 08/20/21 Page 4 of 4



 1                                               ORDER
 2            The parties’ stipulation is construed as a motion and granted for good cause shown. ECF
 3   No. 16. Defendant shall have an extension, up to and including September 22, 2021, to respond
 4   to plaintiff’s opening brief.
 5
     IT IS SO ORDERED.
 6
 7
     Dated:       August 20, 2021
 8                                                       JEREMY D. PETERSON
 9                                                       UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Stip. for Ext.; 2:19-cv-01952-JDP               4
